IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


SIDNEY GRANT,

              Appellant,

 v.                                                      Case No. 5D16-2393

STATE OF FLORIDA,

              Appellee.

________________________________/

Opinion filed December 22, 2016

3.850 Appeal from the Circuit Court
for Orange County,
Renee A. Roche, Judge.

Sidney Grant, Indiantown, pro se.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Lori N. Hagan, Assistant
Attorney General, Daytona Beach, for
Appellee.


PER CURIAM.

       Sidney Grant appeals the summary denial of his motion for postconviction relief

filed pursuant to Florida Rule of Criminal Procedure 3.850. Grant raised nine grounds of

ineffective assistance of trial counsel in his motion. However, in his brief, he claims only

that Grounds One, Five, and Seven constitute error and seeks reversal on those grounds.
Therefore, the other grounds alleged in his motion are deemed abandoned. See Ward v.

State, 19 So. 3d 1060, 1060 (Fla. 5th DCA 2009).

      Grounds One, Five, and Seven allege that Grant’s trial counsel was ineffective for

failing to: 1) object when a detective vouched for the child victim’s credibility in his

testimony; 2) impeach the victim with previous inconsistent statements; and 3) object

when the detective commented on Grant’s invocation of his right to remain silent.

Because these three grounds are not conclusively refuted by the record, we reverse that

part of the order under review summarily denying them and remand for attachment of

portions of the record that conclusively refute them or for an evidentiary hearing. See

Pierce v. State, 137 So. 3d 578, 582 (Fla. 2d DCA 2014).

      AFFIRMED in part; REVERSED in part; REMANDED.



SAWAYA, PALMER and ORFINGER, JJ., concur.




                                           2